Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This office action is a response to applicant’s communication submitted August 17, 2022, wherein claims 10, 11, 14, 17, and 20-22 are amended and claims 1-7, 13, 18, 26, and 27 are canceled.  This application is a national stage application of PCT/IB2018/057082, filed September 14, 2018, which claims benefit of provisional application 62/558773, filed September 14, 2017.
Claims 10, 11, 14, 17, 20-22, 29, and 30 are pending in this application.
Claims 10, 11, 14, 17, 20-22, 29, and 30 as amended are examined on the merits herein.

Amendment
The amendment submitted August 17, 2022, amends claims 14, 17, and 20-22 to depend from claim 10 rather than claim 11.  This means that these claims have been significantly broadened in scope compared to previous versions of the claims that depended from claim 11.  Additionally, the incorporation of a limitation from canceled claim 13 into base claim 10 does not render claim 10 as amended identical in scope to previously pending claim 13, because this claim does not include the limitations of claim 10.  For these reasons the previous indication of a particular claim as allowable in independent form cannot be taken as having any relevance to the allowability of any of the presently pending claims.

Withdrawn Rejections
Applicant’s amendment, submitted August 17, 2022, with respect to the rejection of claims 1-7 under 35 USC 112(b) for indefinitely reciting structures referred to only as GalNAc 1 to GalNAc 13, has been fully considered and found to be persuasive to remove the rejection as the rejected claims have been canceled.   Therefore the rejection is withdrawn.

Applicant’s amendment, submitted August 17, 2022, with respect to the rejection of claims 26 under 35 USC 112(b) for reciting the indefinite phrase “such as tocopherol, palmitoyl, or cholesterol,” has been fully considered and found to be persuasive to remove the rejection as claim 26 has been canceled.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted August 17, 2022, with respect to the rejection of claim 20 under 35 USC 112(d) for failing to further limit the scope of dependent claims 11, has been fully considered and found to be persuasive to remove the rejection as this claim has been amended to depend from a different parent claim.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted August 17, 2022, with respect to the rejection of claim 26 under 35 USC 103 for being obvious over Seth et al. in view of Winkler, has been fully considered and found to be persuasive to remove the rejection as claim 26 has been canceled.  Therefore the rejection is withdrawn.

The following grounds of rejection are applied to the claims as presently amended:
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10, 14, 17, and 20-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seth et al. (PCT international publication WO2015/042447, reference of record in previous action)
	Independent claim 10 claims a GalNAc saccharide bound to a linker moiety and further to either an oligonucleotide or a protecting group through a structure of formula (I) or (II).  Dependent claims 14, 17, and 20-22 further define the identity of variable groups in the structures described in claim 10.
	Seth et al. discloses a conjugate of an oligonucleotide to a trivalent GalNAc cluster through a linker moiety. (p. 3 line 20) Certain embodiments disclosed on pp. 115-118 of this reference include a synthesis of a structure which is produced through an intermediate containing a DMT-proline protecting group, for example structure 24 on p. 115.  Additionally structure 83d on p. 137 discloses a structure anticipating claims 10 and 20 having a pentoafluorophenol protecting group, and structure 83f on p. 137 discloses a structure wherein the conjugate is bound to a nucleotide or oligonucleotide through a C6-amino linker, anticipating claims 10, 20, and 22.  For these reasons Seth et al. anticipates the claims invention.  Because Applicant’s amendment necessitated any new elements of this ground of rejection, the rejection is made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 11, 14, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Sakamuri et al. (PCT international publication WO2018/035380, reference included with PTO-892)
	Claim 10 claims a structure comprising 1-3 N-acetylgalactosamine moieties linked to a further chemical structure.  Dependent claims 11, 14, and 22 further specify the characteristics of this structure.
Sakamuri et al. discloses polynucleotide constructs comprising auxiliary moieties such as targeting moieties. (p. 1 lines 28-31) The targeting moiety further can comprise N-acetylgalactosamine. (p. 43 lines 10-22) A specific conjugate is disclosed comprising three N-acetylgalactosamine moieties attached to a trivalent linker comprising polyethylene oxide and alkylene moieties according to claims 10, 11, 14, and 18, and additionally comprising azide which can be regarded as a protecting group. (p 100 lines 8-14) While this structure has the N-acetylgalactosamine moieties attached by a glycosidic amide bond, as opposed to a glycosidic oxygen as required in claim 10, Sakamuri et al. also discloses trivalent constructs wherein the NAG moiety is attached by an oxygen atom. (p. 95 lines 1-5) One of ordinary skill in the art would have therefore regarded these two glycosidic linkages as equivalents usable for the same purpose, and therefore found it to be obvious to make the constructs described on p. 100 of the reference using an oxygen atom in the glycosidic linkage.  Regarding claim 22, Sakamuri et al. discloses attaching the auxiliary moiety azide construct to a reactive alkyne which is further connected to an oligonucleotide by a phosphodiester linkage, falling within the scope of this claim. (p. 151 lines 22-25)

Response to Arguments
	Applicant’s arguments, submitted August 17, 2022, with respect to the above grounds of rejection, have been fully considered and not found to be persuasive to remove the rejection.  Applicant argues that incorporating the limitations of claim 13 into claim 10 overcomes these rejections, because claim 13 has previously been indicated as being allowable if written in independent form.  However, as discussed at the beginning of this office action, previously pending claim 13 included all the limitations of base claim 10 and intervening claim 11, while present claim 10 does not include the limitations of claim 11.  Therefore the fact that claim 13 was previously indicated as allowable does not render present claim 10 allowable.  Additionally, while claim 10 has been amended to require that the linker L, if present, is C6-amine, claim 10 does not in fact require that R3 by -L-oligo.  Rather, as amended claim 10 allows for R3 to be a protecting group, which can include any chemical structure that can act as a protecting group in a further synthetic step.  For these reasons the rejections are maintained.  Furthermore any new reasoning presented in the rejections as presently pending is necessitated by the amendment of claims 14, 17, and 20-22 to depend from claim 10 rather than claim 11, and therefore does not prevent the rejections from being made final.

Conclusion
Claims 10, 11, 14, 17, and 20-22 are rejected.  Claims 29 and 30 are objected to for depending from a rejected base claim but would be allowable if rewritten in independent form incorporating all the limitations of the rejected base claim and any intervening claims.  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051. The examiner can normally be reached M-F 6am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC OLSON/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        11/7/2022